DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/18/2021 has been entered.  Claims 1-15, 17-39, and 41-45 remain pending.  Claims 46-47 have been added.
	The previous claim objections are withdrawn in light of Applicant’s amendment.
	The previous rejection of claim 9 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.
	Each of the previous 35 USC 103 rejections are withdrawn in light of Applicant’s amendment.

Information Disclosure Statement
The information disclosure statement filed 03/31/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The full documents for CA 2209061, CN 1165828 A, JP 6322171, and the non-patent literature documents to Lutz, Tang, and “The chemistry of free radical polymerization” have not been provided.  The Coca reference is illegible.  It has been placed in the application file, but the information referred to therein has not been considered.


Allowable Subject Matter
Claims 1-15, 17-39, and 41-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Matyjaszewski (US 2009/0176951 A1) does not teach or suggest the ATRP initiator is soluble in the dispersed droplets or the catalyst complex is soluble in the suspending medium.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matyjaszewski (US 7,332,550 B2) teaches use of transition metal complexes for use as catalysts.



Conclusion
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities: there are two “44”.  The first is on page 72 and the second is on page 73.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767